Lawton, J. (dissenting).
I respectfully dissent in part because I cannot agree with the majority’s conclusion that respondent’s injuries did not arise out of the use of a motor vehicle. Respondent Mark Hayden fell through a hole in a train trestle when, after exiting the vehicle in which he was riding, which had become stuck in the trestle, he walked around it to assess and remedy the problem. Given the proximity in time and distance of the occurrence, Hayden’s actions in assessing the need for repairs cannot be distinguished from the actual rendering of repairs and as such constitutes a use of the vehicle (see, Gering v Merchants Mut. Ins. Co., 75 AD2d 321, 323). Consequently, Supreme Court erred in staying Hayden’s demand for arbitration on the ground that Hayden’s injuries did not arise out of the use of a vehicle and therefore were not covered by either no-fault insurance or the driver’s insurance policy with respondent Allstate Insurance Co. (Allstate).
The court properly determined, however, that Allstate validly disclaimed coverage on the ground that Hayden did not provide it with timely notice of the occurrence. The record established that the accident occurred on September 5, 1988 and that Allstate was not given notice until July 12, 1989. Because Hayden failed to provide an adequate excuse for the 10-month delay, the delay was unreasonable as a matter of law (see generally, Deso v London & Lancashire Indem. Co., 3 NY2d 127; Virtuoso v Aetna Cas. & Sur. Co., 134 AD2d 252; Jenkins v Burgos, 99 AD2d 217, 219-222).
I would, therefore, modify Supreme Court’s order by denying petitioner’s application for a stay of arbitration. (Appeal from Order of Supreme Court, Erie County, Doyle, J.—Reargument.) Present—Balio, J. P., Lawton, Wesley, Doerr and Boehm, JJ.